DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Svore et al. (US 2014/0297708 A1) discloses a quantum phase estimator may include at least one phase gate, at least one controlled unitary gate, and at least one measurement device. The quantum phase estimator receives at least one ancillary qubit and a calculational state comprised of multiple qubits. The phase gate may apply random phases to the ancillary qubit, which is used as a control to the controlled unitary gate. The controlled unitary gate applies a second random phase to the calculational state. The measurement device may measure a state of the ancillary qubit from which a phase of the calculational state may be determined.
However, regarding claims 1, 13 and 20, Svore et al. either singularly or in combination, fail to anticipate or render obvious a method for determining a quantum phase induced by a unitary operator in a quantum device and a quantum device comprising a plurality of quantum circuits for determining the quantum phase, the method/device comprising: performing a plurality of measurements for cosine and sine components of the quantum phase; counting a number of measurements in a vertical axis for the sine component and counting a number of measurements in a horizontal axis for the cosine component; and determining the quantum phase based on a majority of a number of measurements of binary bit 0 and a number of measurements of binary . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864